Citation Nr: 1706408	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  08-19 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of circumcision.

2.  Entitlement to a total disability rating based on individual unemployability.

3.  Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971.  He died in July 2013, and the appellant is his surviving spouse.  This appeal arises to the Board of Veterans' Appeals (Board) from August 2007 and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2015, the RO notified the appellant that her status as a substituted claimant had been recognized and approved.  A person eligible for substitution is defined as "a living person who would be eligible to receive accrued benefits due to the claimant . . . ."  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016).  Accordingly, the appellant is substituted in place of the Veteran to prosecute the appeal for the claims for an increased rating for residuals of circumcision and entitlement to a total disability rating based on individual unemployability, which were pending at the time of the Veteran's death.


REMAND

The appellant submitted a VA Form 9 substantive appeal in June 2016 regarding the claim for entitlement to service connection for the Veteran's cause of death and indicated that she desired to have a videoconference hearing.  A hearing is being scheduled for that issue by the RO.  Also in June 2016, the appellant submitted a letter stated that she disagreed with the conclusions of the May 2016 Supplemental Statement of the Case, which denied the issues of an increased rating for residuals of circumcision and entitlement to a total disability rating based on individual unemployability, and that she requested a hearing before the Board in order to offer further evidence in for the form testimony.  As the appellant's hearing request clearly includes the issues for an increased rating for residuals of circumcision and entitlement to a total disability rating based on individual unemployability, the Board finds it necessary to remand all the issues on appeal to schedule the appellant for the requested hearing.

Accordingly, the case is remanded for the following action:

In the veteran's substantive appeal received in October 1993, the veteran requested a hearing before the Board at the RO.  A hearing before the RO, and not the Board, was conducted in June 1994.  The veteran was not provided an opportunity to present testimony at a hearing before the Board, as he had requested.  In his April 1996 response to the Board's March 1996 letter requesting clarification, the veteran reiterated his desire for a hearing before a member of the Board at the RO.  This case is remanded to the RO for the following action:

The RO must schedule a videoconference hearing before the Board in accordance with applicable law.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




